DETAILED ACTION
Responsive to the Applicant reply filed on 05/12/2022, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2022 has been entered. Claims 1, 3, 7, 9, 14, 18, 20, 24 have been amended. Claims 2, 8, 13, 15, 16, 21, 22, 27 and 28 are cancelled. Claims 1, 3-7, 9-12, 14, 17-20 and 23-26 remain pending in the application.

Response to Arguments
In response to the arguments, filed 05/12/2022, Applicant should be aware that independent claims 1, 7 (hereinafter “invention group I”) and 14, 20 (hereinafter “invention group II”) had been differently considered (Emphasis added). 
The arguments, page 9  line 17-19 and page 14 line 6-11, are reproduced below
“As amended, Claim 1 recites subject matter similar to that of original Claims 2, 16, and 22, and subject matter based on the disclosure in paragraphs [0019] and [0023] of the published application. The same or similar amendment has been made, mutatis mutandis, to independent Claims 7, 14, and 20”

“Claim 20, it logically follows that any combination of these references fails to render obvious the apparatus of claim 20, as currently amended.
The same or similar reasoning equally applies, mutatis mutandis, to similarly amended independent Claims 1, 7, and 14, which likewise are not disclosed, taught, suggested, or rendered obvious by Muhanna, even if combined with Janakiraman, Wang, and Lee. As such, Applicant respectfully requests withdrawal of all rejections under 35 U.S.C. §§ 102 and 103 (Emphasis ours)”

Applicant determined that scope of all independent claims are similar. However, given the broadest reasonable interpretation, Examiner relayed that the limitations of invention group II (independent claims 14 and 20) seems to be broader and a different invention comparing to the invention group I (independent claims 1 and 7). Thus, teaching of the prior art were differently applied to the invention groups. For example, Examiner had applied the steps 435 to 450, in para. 0048-0050, from the teaching of Muhanna to the limitations such as “requesting, by a network node, authentication…; receiving a master key and authentication parameters …; sending a security mode command message” in claims 1 and 7. On the other hand, steps 435, in para. 0049, from the teaching of Muhanna had been applied to “after authentication verification of a user equipment, …; wherein the security mode command message comprises …; instantiating a non-access stratum security context”. For this reason, Examiner disagrees with the arguments regarding consistency of the scope of independent claims.

Invention group I (Independent claims 1, 7 and respective dependent claims)
In response to the applicants arguments regarding independent claims 1 and 7, see Applicant’s Remarks, Page 8-9, regarding the newly added limitation “wherein the NG-KSI comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment” have been fully considered. The newly added features above are previous claim 16 which depend on independent claim 14 instead of  independent claims 1 or 7. Therefore, the scope of independent claims 1 and 7 are changed. For this reason, the amended features above necessitate a new ground of rejection.  Upon further consideration, a new ground of rejection is made Muhanna et al. (US 20170264439 A1, provisional application 62/306550, filed on 03/10/2016) in view of Lee et al. (US 20160127896 A1) in view of Wang et al. (US 20180376318 A1) in view of Janakiraman et al. (US 20130269001 A1 hereinafter “Janakiraman”). 
In response to applicant's argument, pages 10-14, regarding teaching of Janakiraman of the amended subject matter above, Examiner respectfully iterates, in para. 0036, “The monitoring system captures this message and extracts the algorithm type and eKSI parameters.” As stated previous OC, page 13 line 12-18, the algorithm type and eKSI parameters were respectively interpreted as both a type of security context parameter and assigned index as claimed. Given the broadest reasonable interpretation, Examiner considered the captured message as the NG-KSI as claimed to cure the deficiencies of “a key set identifier (KSI)” of Muhanna. The captured message including both eKSI value and algorithm type is used to determine if the security context is native or mapped and to retrieve native security context or mapped security context associated with that context. Applicant also stated on page 12 line 3 from the bottom and page 13 line 6 of the Remarks filed on 05/12/2022, eKSI parameters is 3-bit index and the algorithm type is “the Security Mode Command message” as a parameter in addition to the eKSI parameter. Examiner concluded that the captured message cures the features of limitations and discloses the illustrated structure of FIG. 3 on Page 12. For this reason, arguments, pages 10-14, regarding teaching of Janakiraman is not persuasive.

Invention group II (Independent claims 14, 20 and respective dependent claims)
The amended independent claims 14 and 20, filed 05/12/2022, are now respectively including roll-up limitations from clams 15, 16 and 21, 22 which are currently cancelled. The scope of independent claims 14 and 20 are not changed. Examiner respectfully iterates that “a key set identifier (KSI)” of Muhanna is considered as the “security context identifier” as claimed and Janakiraman, the same field of endeavor, cures the deficiencies of Muhanna for the roll-up limitations in claim 16 as stated above. Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muhanna et al. (US 20170264439 A1 hereinafter “Muhanna”, its provisional application 62/306550, filed on 03/10/2016, hereinafter “Prov_ Muhanna”) in view of Lee et al. (US 20160127896 A1 hereinafter “Lee”) in view of Wang et al. (US 20180376318 A1 hereinafter “Wang”) in view of Janakiraman et al. (US 20130269001 A1 hereinafter “Janakiraman”).
Regarding independent claim 1, (Currently Amended) Muhanna discloses a method, comprising: 
requesting, by a network node, authentication of a user equipment with an authentication server (Prov_ Muhanna ¶26/Muhanna ¶0048, the MME 220 [“network node”] may identify data request message 430 to the HSS 230 in the identified home network); 
receiving a master key and authentication parameters from the authentication server when authentication is successful (Prov_ Muhanna ¶26/ Muhanna ¶0049, After verifying the integrity of the encrypted portion(s) [“authentication is successful”, See more details regarding the message 430 in ¶0048], the HSS 230 may generate authentication vectors based on an EPS-AKA procedure, and send an authentication and data response message 435 carrying the EPS authentication vectors [“receiving authentication parameters”] to the MME 220. The authentication and data response message 435 may include other information in addition to the EPS authentication vectors, such as integrity/encryption keys (e.g., a KIASINT, KIASENC, etc.) [“receiving a master key”]); 
sending a security mode command message to instruct the user equipment to instantiate a non-access stratum security context using the security context identifier (Prov_ Muhanna ¶27/Muhanna ¶0050, The MME 220 may then send an initial authentication response (IAS) message 450 to the UE 215 [“sending a security mode command message”]. The IAS message 450 includes encrypted NAS security data and a key set identifier (KSI) [analogous to “security context identifier”] associated with a NAS ciphering algorithm. The UE 215 may use the NAS ciphering algorithm along with an independently generated encryption key (e.g., a KIASENC) to decrypt the encrypted NAS security data [“instantiate a non-access stratum security context using the security context identifier”]),
wherein the security context identifier comprises a next generation key set identifier (NG-KSI) (Prov_ Muhanna ¶27/Muhanna ¶0050, The IAS message 450 includes encrypted NAS security data and a key set identifier (KSI) [“key set identifier (NG-KSI)”] associated with a NAS ciphering algorithm). 
However, it does not teach “verifying validity of the authentication parameters; when the verification has been successful, instantiating, by the network node, a security context for the user equipment and assigning a security context identifier for next generation system security context to the user equipment.”
In a same field of endeavor, Lee discloses the method, wherein verifying validity of the authentication parameters (¶0051, the SKME 205 uses the stored authentication information (e.g., authentication vector) for the UE 220 to perform 312 authentication and key agreement (AKA) [“verifying validity”] with the UE 220);
when the verification has been successful, instantiating, by the network node, a security context for the user equipment (¶0046 This architecture of the wireless communication network 200 may be used in a fifth generation (5G) cellular network; ¶0053, After successful completion of AKA 312, the SKME 205 [“the network node”] may identify 314 the appropriate authentication session key KSKME for the UE 220 based on the KSI [analogous to “assigning a security context identifier”] (if any) provided by the UE 220. The SKME 205 may then derive/generate 316 [“instantiating a security context”] a mobility management key KASME ).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Muhanna with the teachings of Lee to instantiate, by the network node, a security context for the user equipment when the verification has been successful. One of ordinary skill in the art would have been motivated to make this modification because AKA may be run between the UE and the SKME [or network device]. The AKA performing circuit may be one non-limiting example of a means for performing authentication and key agreement with an SKME device [or network device] (¶0083).
Although Muhanna and Lee teaches the KSI [analogous to “assigning a security context identifier”] in paragraph 0053 as stated above, it does not explicitly teach “assigning a security context identifier for next generation system security context to the user equipment”.
In a same field of endeavor, Wang discloses the method, assigning a security context identifier for next generation system security context to the user equipment (¶0037-0041, at step S210, the network node [“next generation system” including 5G See ¶0030] generates a common public key Gpk and a master secret key Gmsk [analogous to “instantiating a security context”]. At step S220, the network assigns, to a first UE, UE1, a first set of pseudonym identifications {PID1} corresponding to a real identity RID1 of UE1, the common public key Gpk generated at step S210 and a first private key Usk1 specific to UE1 [“assigning a security context identifier”]).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Muhanna and Lee with the teachings of Wang to assign a security context identifier for next generation system security context to the user equipment. One of ordinary skill in the art would have been motivated to make this modification because any of the pseudonym identifications [or security context identifier] may replace the real identity in the D2D communications, so as to protect the privacy of the UE. After generating the pseudonym identifications {PID} and the private key Usk, the secure channel may be pre-established between the UE and the network node (¶0042-0043).
Although Muhanna and Lee teaches “key set identifier (KSI)” which considered as the next generation key set identifier (NG-KSI) as stated above, it does not explicitly teach “wherein the NG-KSI comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment.”
In a same field of endeavor, Janakiraman further discloses the method according to claim 1, wherein the NG-KSI comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment (¶0018 and ¶0034-0036, The monitoring system captures this message [considered as the “NG-KSI”] and extracts the algorithm type and eKSI parameters [respectively considered as the “type of security context parameter and assigned index value”]. The eKSI is the NAS key set identifier. The eKSI value [which is included in the message above] is then used to determine if the security context is native or mapped and to retrieve the K′ASME (native security context) or K′ASME (mapped security context) associated with that context).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Muhanna, Lee and Wang with the teachings of Janakiraman to include NG-KSI that comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment. One of ordinary skill in the art would have been motivated to make this modification because the message including eKSI value may be used to determine if the security context is native or mapped and to retrieve native security context or mapped security context associated with that context. Therefore, the monitoring system [or the method] may identify the appropriate AuthVector data structure and uses the information therein for deciphering messages captured for that security context or that particular NAS channel (Janakiraman: ¶0036).

Regarding claim 3, (Currently Amended) the combination of Muhanna, Lee, Wang and Janakiraman all features of the method of claim 1 above. Although, Muhanna teaches the IAS message 450 above, it does not teach “the next generation key set identifier (NG-KSI) comprises a parameter that is associated with the master key derived during the authentication and key agreement protocol and a security context established based on the master key”.
Lee, which is a same field of endeavor, further discloses the method according to claim 1, the next generation key set identifier (NG-KSI) comprises a parameter that is associated with the master key derived during the authentication and key agreement protocol and a security context established based on the master key (Lee_7896: ¶0053, After successful completion of AKA 312 [“key agreement protocol”], the SKME 205 may identify 314 the appropriate authentication session key KSKME (“master key”) for the UE 220 based on the KSI (if any) [“NG-KSI”, See ¶0051 regarding KSI] provided by the UE 220; ¶0055, The authentication and key agreement may be performed using an extensible authentication protocol (EAP), or specific NAS signaling).  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Muhanna Wang and Janakiraman with the teachings of Lee to include the next generation key set identifier (NG-KSI) that comprises a parameter that is associated with the master key derived during the authentication and key agreement protocol and a security context established based on the master key. One of ordinary skill in the art would have been motivated to make this modification because once AKA is successful [or key agreement protocol], the SKME 205 may derive a mobility session key KASME based on the authentication session key KSKME[or master key], an MME identification value (e.g., GUMMEI, MMEI, MMEGI, etc.), and/or a counter value (e.g., Key Count) [or security context] (¶0064).

Regarding claim 4, (Previously Presented) the combination of Muhanna, Lee, Wang and Janakiraman discloses the method according to claim 1, wherein the security mode command message adapted for 5G comprises additional parameters to secure non-access stratum (NAS) communication between the user equipment and the network node (Muhanna: Prov_ Muhanna ¶20/Muhanna ¶0042, FIG. 2 illustrates a network architecture 200 for a 5G LTE wireless network. The MME 220 is the termination point in the network for ciphering/integrity protection for NAS signaling and handles the security key management. It should be appreciated that the term “MME” is used in 4G LTE networks, and that 5G LTE networks may include a Security Anchor Node (SEAN) or a Security Access Function (SEAF) that performs similar functions).  

Regarding claim 5, (Previously Presented) the combination of Muhanna, Lee, Wang and Janakiraman discloses the method according to claim 1, further comprising receiving an acceptance message from the user equipment indicating that the user equipment has instantiated a non-access stratum (NAS) security context using the next generation key set identifier (NG-KSI) (Muhanna: Prov_ Muhanna ¶27/Muhanna ¶0050, The UE 215 may use the NAS ciphering algorithm along with an independently generated encryption key (e.g., a KIASENC) to decrypt the encrypted NAS security data. After decrypting the encrypted NAS security data, the UE 215 may send a security and authentication complete message 470 to the MME 220).  

Regarding claim 6, (Original) the combination of Muhanna, Lee, Wang and Janakiraman discloses the method according to claim 1, wherein the network node comprises a common control network function or security anchor function of a next generation communication system (Muhanna: Prov_ Muhanna ¶26/Muhanna ¶0048, the MME 220 may identify the home network of the UE 215 based on the unencrypted HID, and communicate an authentication and data request message 430 to the HSS 230 in the identified home network).  

Regarding claim 7, (Currently Amended) it is an apparatus claim that corresponds to claim 1. Muhanna further discloses at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor (Prov_ Muhanna ¶46/Muhanna ¶0100, processing system 2300 includes a processor 2304, a memory 2306). Therefore, the claim is rejected for at least the same reasons as the method of claim 1.

Regarding claim 9, (Currently Amended) it is an apparatus claim that corresponds to the claim 3. Therefore, it is rejected for at least the same reasons as the method of claim 3.

Regarding claim 10, (Previously Presented) it is an apparatus claim that corresponds to the claim 4. Therefore, it is rejected for at least the same reasons as the method of claim 4.

Regarding claim 11, (Previously Presented) it is an apparatus claim that corresponds to the claim 5. Therefore, it is rejected for at least the same reasons as the method of claim 5.

Regarding claim 12, (Previously Presented) it is an apparatus claim that corresponds to the claim 6. Therefore, it is rejected for at least the same reasons as the method of claim 6.


Claims 14, 17-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Muhanna et al. (US 20170264439 A1 hereinafter “Muhanna”, its provisional application 62/306550, filed on 03/10/2016, hereinafter “Prov_ Muhanna”) in view of Janakiraman et al. (US 20130269001 A1 hereinafter “Janakiraman”).
Regarding independent claim 14, (Currently Amended) Muhanna discloses a method, comprising: 
after authentication verification of a user equipment (Prov_ Muhanna ¶25/Muhanna ¶0048, authentication and data request message 430), receiving a security mode command message from a network node (Prov_ Muhanna ¶26/Muhanna ¶0049, After verifying the integrity of the encrypted portion(s), the HSS 230 [“network node”] may generate authentication vectors based on an EPS-AKA procedure, and send an authentication and data response message 435 [“security mode command message”] carrying the EPS authentication vectors to the MME 220), 
wherein the security mode command message comprises a security context identifier for next generation system security context (Prov_ Muhanna ¶26/Muhanna ¶0049, The authentication and data response message 435 [“security mode command message”] may include other information in addition to the EPS authentication vectors, such as integrity/encryption keys (e.g., a KIASINT, KIASENC, etc.), the IMSI of the UE, a COUNTER, and/or a UE security capabilities; Prov_ Muhanna ¶0001/ Muhanna ¶0004, Technical advantages are generally achieved, by embodiments of this disclosure which describe authentication mechanisms for 5G technologies); and 
instantiating a non-access stratum security context using the security context identifier (Prov_ Muhanna ¶26/Muhanna ¶0049, The UE security capabilities may indicate protocol capabilities supported by the UE, such as, for example, NAS ciphering algorithms [“non-access stratum security context”] supported by the UE),
wherein the security context identifier comprises a next generation key set identifier (NG-KSI) (Prov_ Muhanna ¶27/Muhanna ¶0050, the IAS message 450 includes encrypted NAS security data and a key set identifier (KSI) [“security context identifier”] associated with a NAS ciphering algorithm).
Although Muhanna teaches “key set identifier (KSI)” as stated above, it does not explicitly teach “wherein the next generation key set identifier (NG-KSI) comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment.”
In a same field of endeavor, Janakiraman further discloses the method according to claim 14, wherein the next generation key set identifier (NG-KSI) comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment (¶0034-0036, The monitoring system captures this message [considered as the “NG-KSI”] and extracts the algorithm type and eKSI parameters [respectively considered as the “type of security context parameter and assigned index value”]. The eKSI is the NAS key set identifier. The eKSI value [which is included in the message above] is then used to determine if the security context is native or mapped and to retrieve the K′ASME (native security context) or K′ASME (mapped security context) associated with that context). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Muhanna with the teachings of Janakiraman to include a next generation key set identifier (NG-KSI) that comprises an assigned index value and a type of security context parameter indicating whether a next generation security context is a native next generation security context derived out of next generation authentication of the user equipment or a mapped next generation security context derived out of a non-next generation authentication of the user equipment. One of ordinary skill in the art would have been motivated to make this modification because the message including eKSI value may be used to determine if the security context is native or mapped and to retrieve native security context or mapped security context associated with that context. Therefore, the monitoring system [or the method] may identify the appropriate AuthVector data structure and uses the information therein for deciphering messages captured for that security context or that particular NAS channel (Janakiraman: ¶0036).

Regarding claim 17, (Previously Presented) the combination of Muhanna and Janakiraman discloses the method according to claim 14, wherein the security mode command message comprises additional parameters to secure non-access stratum (NAS) communication between the user equipment and the network node (Prov_ Muhanna ¶20/Muhanna ¶0042, FIG. 2 illustrates a network architecture 200 for a 5G LTE wireless network. The MME 220 is the termination point in the network for ciphering/integrity protection for NAS signaling and handles the security key management; ¶0049, The authentication and data response message 435 may include other information in addition to the EPS authentication vectors, such as integrity/encryption keys (e.g., a KIASINT, KIASENC, etc.), the IMSI of the UE, a COUNTER, and/or a UE security capabilities. The UE security capabilities may indicate protocol capabilities supported by the UE, such as, for example, NAS ciphering algorithms supported by the UE).

Regarding claim 18, (Currently Amended) the combination of Muhanna and Janakiraman the method according to claim 14, further comprising sending an acceptance message to the network node indicating that the user equipment has instantiated a non-access stratum (NAS) security context using the next generation key set identifier (NG-KSI) (Prov_ Muhanna ¶27/Muhanna ¶0050, The UE 215 may use the NAS ciphering algorithm along with an independently generated encryption key (e.g., a KIASENC) to decrypt the encrypted NAS security data. After decrypting the encrypted NAS security data, the UE 215 may send a security and authentication complete message 470 [“acceptance message”] to the MME 220).  

Regarding claim 19, (Previously Presented) the combination of Muhanna and Janakiraman the method according to claim 14, wherein the network node comprises a common control network function or security anchor function of a next generation communication system (Prov_ Muhanna ¶26/Muhanna ¶0048, the MME 220 may identify the home network of the UE 215 based on the unencrypted HID, and communicate an authentication and data request message 430 to the HSS 230 in the identified home network).

Regarding claim 20, (Currently Amended) it is an apparatus claim that corresponds to claim 14. Muhanna further discloses at least one processor; and at least one memory including computer program code, wherein the at least one memory and computer program code are configured, with the at least one processor (Prov_ Muhanna ¶46/ Muhanna ¶0100, processing system 2300 includes a processor 2304, a memory 2306). Therefore, the claim is rejected for at least the same reasons as the method of claim 14.

Regarding claim 23, (Previously Presented) the combination of Muhanna and Janakiraman the apparatus claim that corresponds to the claim 17. Therefore, it is rejected for at least the same reasons as the method of claim 17.

Regarding claim 24, (Currently Amended) the combination of Muhanna and Janakiraman the apparatus claim corresponds to the claim 18. Therefore, it is rejected for at least the same reasons as the method of claim 18.

Regarding claim 25, (Previously Presented) the combination of Muhanna and Janakiraman the apparatus claim corresponds to the claim 19. Therefore, it is rejected for at least the same reasons as the method of claim 19.

Regarding claim 26, (Previously Presented) the combination of Muhanna and Janakiraman the apparatus according to claim 20, wherein the apparatus comprises a user equipment (Prov_ Muhanna ¶20/Muhanna ¶0042, the network architecture 200 includes a radio access network (RAN) 201, an evolved packet core (EPC) 202, and a home network 203 of a UE 215 [“user equipment”] attempting to access the RAN 201).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Identity privacy in wireless networks, Lee et al. (US 20160262015 A1): ¶0064 and 0070, At actions 508-510, the server 112 checks the PMSI included in the authentication information request and send the authentication information response to the MME 106;¶0071-0073, After action 508-510, the MME 106, at action 512, passes on the encrypted next PMSI and PMSI tracking index (respectively considered as “security context and security context identifier”, See ¶0061 regarding PMSI tracking index). The next PMSI and PMSI tracking index can be provided in encrypted form. The UE receives the encrypted next PMSI and PMSI tracking index and is able to decrypt them. The UE derives its own copy of the next PMSI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/26/2022